

Exhibit 10.5


Portions of this document have been redacted pursuant to Item 601(b)(10)(iv) of
Regulation S-K because it is both not material and would likely cause
competitive harm to the registrant if publicly disclosed.  Redacted portions are
indicated with the notation “[***]”.
NOBLE CORPORATION


PERFORMANCE-VESTED CASH AWARD (INDUCEMENT AWARD) AGREEMENT


THIS PERFORMANCE-VESTED CASH AWARD (INDUCEMENT AWARD) AGREEMENT (this
“Instrument”), effective as of July 1, 2020, by and between Noble Corporation
plc, a public limited company incorporated under the laws of England and Wales
(the “Company”), and Robert W. Eifler (“Employee”), evidences the
performance-vested Cash Award (as defined in the Noble Corporation 2015 Omnibus
Incentive Plan, as amended (the “Plan”)) granted hereunder to Employee and sets
forth the restrictions, terms and conditions that apply thereto.


W I T N E S S E T H:
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) and the Board previously determined that Employee
shall be granted one or more Inducement awards (the “Inducement Awards”) under
the Plan totaling $1,800,000 and in connection with, and effective as of the May
21, 2020 date of Employee’s appointment to Chief Executive Officer of the
Company (the “Transition Date”);


WHEREAS, the Inducement Awards have not previously been granted to Employee, and
the Committee and the Board have since determined that the Company’s 2020
compensation program shall be restructured to better align the compensation
provided thereunder with the Company’s current circumstances and employee
retention priorities (the “Compensation Restructuring”);


WHEREAS, Employee understands how the Compensation Restructuring shall relate to
him, and in connection therewith, the Committee has determined that it is
desirable to grant a portion of the Inducement Awards to Employee in the form of
a performance-vested Cash Award pursuant to the Plan; and


WHEREAS, pursuant to the Plan, the Committee has determined that the
performance-vested Cash Award so granted shall be subject to the restrictions,
terms and conditions set forth in this Instrument, and Employee desires to
accept such award subject to such terms and conditions;


NOW, THEREFORE, a performance-vested Cash Award is hereby granted to Employee as
follows:


1.     Performance-Vested Cash Award. On the terms and conditions and subject to
the restrictions, including forfeiture, hereinafter set forth, the Company
hereby grants a $990,000 Cash Award (the “Awarded Cash Amount”) to Employee
pursuant to the Plan. The Awarded Cash Amount is being granted to Employee
effective as of the date of this Instrument (the “Effective Date”), and shall be
paid to Employee as soon as practicable following the grant thereof, but shall
remain subject to service-based and performance-based clawback restrictions
pursuant to the Plan and this Instrument (“Clawback Restrictions”). Pursuant to
such





--------------------------------------------------------------------------------



Exhibit 10.5


Clawback Restrictions, the Awarded Cash Amount shall not be deemed to be vested,
unless and until such time that the Clawback Restrictions shall lapse as set
forth below.


2.     Vesting and Clawback Restrictions. Determinations regarding vesting and
the corresponding lapse of Clawback Restrictions under this Instrument shall
relate to the portion of the Awarded Cash Amount that remains outstanding under
this Instrument as set forth below (the “Outstanding Cash Amount”).
(a)    Service-Based Clawback Restrictions. No portion of the Awarded Cash
Amount shall vest, and Employee shall be obligated to repay the Awarded Cash
Amount to the Company (i.e., the Clawback Restrictions shall apply to the
Awarded Cash Amount), upon the termination of Employee’s employment with the
Company (including any of its affiliates) during the Restricted Period (as
defined in the attached Schedule I) for any reason other than (i) death of
Employee, (ii) Disability of Employee, (iii) the Company’s termination of
Employee’s employment other than for Cause (as defined below) or (iv) Employee’s
voluntary termination of employment due to Good Reason (as defined below). Any
such event of termination described in clauses (i) through (iv) of the preceding
sentence is referred to herein as “Qualified Termination” and any such
termination that is not a result of a Qualified Termination is referred to
herein as a “Service Clawback Trigger Event”. Any repayment required pursuant to
this Section 2(a) shall be paid by Employee to the Company within fifteen days
after receipt by Employee of the associated repayment instructions relating to
the Service Clawback Trigger Event, it being understood that repayment
instructions will be provided to Employee promptly following the occurrence of
such Service Clawback Trigger Event. No vesting determinations shall be made
with respect to the Outstanding Cash Amount under Section 2(b) or (c) below
after the occurrence of such Service Clawback Trigger Event and any prior
determinations made under such Sections shall be deemed void and without any
effect.


(b)    Performance-Based Clawback Restrictions.
(i)The applicable performance-related vesting and corresponding lapse of the
Clawback Restrictions of the Outstanding Cash Amount as applicable with respect
to the remaining 2020 goals and performance measures shall (as further described
below) be determined and certified, confirmed or approved in writing by the
Committee. The Committee shall make the foregoing determinations as soon as
practicable after the end of each “Performance Cycle” as defined in the attached
Schedule I, but in no event later than 60 days after the end of such Performance
Cycle (the “Determination Date”).
(ii)Subject to all applicable Clawback Restrictions herein, the portion of any
Outstanding Cash Amount that shall vest, if at all, and for which the
corresponding Clawback Restrictions shall lapse, shall be based on the
applicable “Final Performance Percentage” that the Committee determines and
certifies, confirms or approves as being achieved under the “Performance
Measures” as further described in the attached Schedule I.
(iii)If at least a “Threshold” performance level (as described in Annex I to
Schedule I) is achieved during the Performance Cycle (“Qualifying Performance”),
then, subject to all applicable Clawback Restrictions herein, some portion of
the Outstanding Cash Amount determined under the attached Schedule I (“Certified
Cash Amount”) shall be eligible to vest and the corresponding Clawback
Restrictions shall lapse with respect to such portion, in each case as
determined pursuant to Annex I and Annex II to Schedule I. For the avoidance of
doubt, if Qualifying Performance is not achieved with respect to any of the
Performance Cycles, then no portion of the Outstanding Cash Amount shall vest
with respect to the Performance Cycles and Employee shall be obligated to repay
the entire Outstanding Cash





--------------------------------------------------------------------------------



Exhibit 10.5


Amount to the Company (i.e., the Clawback Restrictions shall apply to the entire
Outstanding Cash Amount).


(iv)If Qualifying Performance is achieved with respect to a Performance Cycle as
determined pursuant to Annex I to Schedule I, but the “Final Performance
Percentage” (as further described in Annex I to Schedule I) is less than 100%,
then, subject to all applicable Clawback Restrictions set forth herein, (w) less
than 100% of the Outstanding Cash Amount related to the Performance Cycle shall
vest, (x) the Clawback Restrictions shall lapse with respect to such vested
portion of the Outstanding Cash Amount, (y) the Clawback Restrictions shall
apply to the remainder of the Outstanding Cash Amount that does not vest and (z)
Employee shall be obligated to repay the applicable portion of the Outstanding
Cash Amount that does not vest to the Company (i.e., based on the extent to
which such Outstanding Cash Amount exceeds the portion thereof that vests as the
Certified Cash Amount).
(v)Any repayment required pursuant to this Section 2(b) shall be paid by
Employee to the Company within fifteen days after receipt by Employee of the
associated repayment instructions relating to the Determination Date for the
final Performance Cycle, it being understood that repayment instructions will be
provided to Employee promptly following the occurrence of such Determination
Date.


(c)    Qualified Termination Clawback Restrictions. If Employee’s employment
terminates during the Restricted Period due to a Qualified Termination, then, if
applicable, a portion of the Outstanding Cash Amount shall not vest and Employee
shall be obligated to repay such portion of the Outstanding Cash Amount to the
Company (i.e., the Clawback Restrictions shall apply to such portion of the
Outstanding Cash Amount) (the “Excluded Amount”). The Excluded Amount shall be
determined by multiplying the Outstanding Cash Amount by a fraction, (x) the
numerator of which is the number of calendar months remaining in 2020 that end
after the date of Employee’s Qualified Termination, and (y) the denominator of
which is 6. Any repayment required pursuant to this Section 2(c) shall be paid
by Employee to the Company within fifteen days after receipt by Employee of the
associated repayment instructions relating to Employee’s Qualified Termination
(the “Early Clawback Trigger Event”), it being understood that repayment
instructions will be provided to Employee promptly following the occurrence of
such Early Clawback Trigger Event (and references to Employee in this sentence
include the parties, as applicable, described in Section 8 below). Thereafter,
the Outstanding Cash Amount shall be reduced by an amount equal to the Excluded
Amount, and such Outstanding Cash Amount, as so reduced, shall remain eligible
for vesting under this Instrument as the Certified Cash Amount subject to the
achievement of Qualifying Performance.


For purposes of this Instrument, transfers of employment without interruption of
service between or among the Company and any of its affiliates shall not be
considered a termination of employment.


3.     Definitions.
(a)    For purposes of this Instrument, “Cause” shall mean (i) the willful and
continued failure of Employee to perform substantially Employee’s duties for the
Company (other than any such failure resulting from bodily injury or disease or
any other incapacity due to mental or physical illness); or (ii) the willful
engaging by Employee in illegal conduct or gross misconduct that is materially
and demonstrably detrimental to the Company and/or its affiliates, monetarily or
otherwise.





--------------------------------------------------------------------------------



Exhibit 10.5


For purposes of this provision, no act, or failure to act, on the part of
Employee shall be considered “willful” unless done, or omitted to be done, by
Employee in bad faith or without reasonable belief that Employee’s action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by Employee in good faith and in the best
interests of the Company and its affiliates.


(b)    For purposes of this Instrument, “Good Reason” shall mean any of the
following (without Employee’s express written consent): (i) a material
diminution in Employee’s base salary other than any diminution effected as a
part of, and consistent with, a general reduction in salaries also applicable to
other similarly situated employees, or (ii) the Company’s requiring Employee to
be based at any office or location that is more than 50 miles from Employee’s
principal office or location other than such a change in office or location
where there is no material diminution in Employee’s general overall
responsibility. Notwithstanding the foregoing, Employee shall not have the right
to terminate Employee’s employment hereunder for Good Reason unless (x) within
60 days of the initial existence of the condition or conditions giving rise to
such right Employee provides written notice to the Corporate Secretary of the
Company of the existence of such condition or conditions, and (y) the Company
fails to remedy such condition or conditions within 30 days following the
receipt of such written notice (the “Cure Period”). If any such condition is not
remedied within the Cure Period, Employee must terminate his employment with the
Company within a reasonable period of time, not to exceed 30 days, following the
end of the Cure Period.


4.     Withholding Taxes. The Company may withhold from any amounts payable
under this Instrument such federal, state, local, foreign or other taxes of any
kind that are required to be withheld pursuant to any applicable law or
regulation.


5.     Non-Assignability. This Instrument is not assignable or transferable by
Employee. No right or interest of Employee under this Instrument or the Plan may
be assigned, transferred or alienated, in whole or in part, either directly or
by operation of law (except pursuant to a qualified domestic relations order
within the meaning of Section 414(p) of the Code or a similar domestic relations
order under applicable foreign law, either in such form as is acceptable to the
Committee), and no such right or interest shall be liable for or subject to any
debt, obligation or liability of Employee.


6.     Other Defined Terms; Plan Provisions. Unless the context clearly
indicates otherwise, the capitalized terms used (and not otherwise defined) in
this Instrument shall have the meanings assigned to them under the provisions of
the Plan. The Awarded Cash Amount subject to this Instrument shall be governed
by and subject to all applicable provisions of the Plan. This Instrument is
subject to the Plan, and the Plan shall govern where there is any inconsistency
between the Plan and this Instrument.


7.     Governing Law. This Instrument shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof, except to the extent Texas law is
preempted by federal law of the United States or by the laws of England and
Wales.







--------------------------------------------------------------------------------



Exhibit 10.5


8.     Binding Effect. This Instrument shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.


9.     Prior Communications; Amendment. This Instrument, together with any
Schedules, Exhibits and Annexes and any other writings referred to herein or
delivered pursuant hereto, evidences the Award granted hereunder, which shall be
subject to the restrictions, terms and conditions hereof, and supersedes all
prior agreements and understandings, whether written or oral, between the
parties with respect to the subject matter hereof. To the fullest extent
provided by applicable law, this Instrument may only be amended, modified and
supplemented in accordance with the applicable terms and conditions set forth in
the Plan.


10.     Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if directed in the manner specified below, to
the parties at the following addresses and numbers:


(a)     If to the Company, when delivered by hand, confirmed fax or mail
(registered or certified mail with postage prepaid) to:


Noble Corporation plc
c/o Noble Drilling Services Inc.
13135 South Dairy Ashford, Suite 800
Sugar Land, Texas 77478-3686
Attention: Corporate Secretary
Fax: 281-491-2092


With a copy to:


Chairman of Compensation Committee
of Noble Corporation plc
c/o Noble Drilling Services Inc.
13135 South Dairy Ashford, Suite 800
Sugar Land, Texas 77478-3686
Fax: 281-491-2092


(b)    If to Employee, when delivered by hand, confirmed fax or mail (registered
or certified mail with postage prepaid) to:


The last known address and number for Employee as maintained in the personnel
records of the Company







--------------------------------------------------------------------------------



Exhibit 10.5


For purposes of this Section 10, the Company shall provide Employee with written
notice of any change of the Company’s address, and Employee shall be responsible
for providing the Company with proper notice of any change of Employee’s address
pursuant to the Company’s personnel policies, and from and after the giving of
such notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.


11.     Severability. If any provision of this Instrument is held to be
unenforceable, this Instrument shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects the restrictions, terms and conditions set forth in this
Instrument shall remain in full force and effect; provided, however, that if any
such provision may be made enforceable by limitation thereof, then such
provision shall be deemed to be so limited and shall be enforceable to the
maximum extent permitted by applicable law.


12.     Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Instrument, and
shall not affect in any manner the meaning or interpretation of this Instrument.


13.     Gender. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.


14.     References. The words “this Instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Instrument as a whole and
not to any particular subdivision unless expressly so limited. Whenever the
words “include,” “includes” and “including” are used in this Instrument, such
words shall be deemed to be followed by the words “without limitation.”


15.     Compliance with Code Section 409A. The compensation payable to or with
respect to Employee pursuant to the Awarded Cash Amount is intended to be
compensation that is not subject to the tax imposed by Code Section 409A, and
this Instrument shall be administered and construed to the fullest extent
possible to reflect and implement such intent.









--------------------------------------------------------------------------------



Exhibit 10.5


IN WITNESS WHEREOF, the Company and Employee have entered into this Instrument
as of the date first above written.
NOBLE CORPORATION PLC


By:    /s/ William E. Turcotte    
William E. Turcotte
Senior Vice President, General Counsel
and Corporate Secretary




EMPLOYEE






/s/ Robert W. Eifler                        
Robert W. Eifler





--------------------------------------------------------------------------------



Exhibit 10.5




SCHEDULE I
NOBLE CORPORATION
KEY TERMS FOR THE 2020 PERFORMANCE CYCLE
PERFORMANCE-VESTED CASH AWARD (INDUCEMENT AWARD)


The Committee has determined and specifies that the following Performance Cycle,
Restricted Period and Performance Measures (each as defined below), shall be
applied with respect to the Awarded Cash Amount:
1.    Performance Cycle. Each of the third and fourth calendar quarters for 2020
shall be a “Performance Cycle”.
2.    Restricted Period. The “Restricted Period” applicable to this Instrument
shall begin on the Transition Date and shall end as of the later of (i) the
first anniversary of the Transition Date (the “One-Year Period”), or (ii) in the
event the Company is subject to chapter 11 bankruptcy protection under the U.S.
Bankruptcy Code as of the close of the One-Year Period, such time that the
bankruptcy court (x) approves the Company’s chapter 11 plan of reorganization,
(y) converts the Company’s chapter 11 plan of reorganization to a chapter 7
liquidation proceeding, or (z) dismisses the Company’s bankruptcy proceeding,
whichever is earliest and without regard to any appeal of any order of the
bankruptcy court in connection with clauses (x), (y) or (z) above.
3.    Performance Measures. The “Performance Measures” applicable to this
Instrument consist of the EBITDA Measure, the Unpaid Downtime Measure and the
Safety Measure (each as defined in Annex I below). The level of performance
under each of these Performance Measures shall be determined with respect to
each of the Performance Cycles in order to establish (i) the Certified Cash
Amount, if any, and (ii) the extent to which the Outstanding Cash Amount shall
vest and the corresponding lapse of Clawback Restrictions shall apply. Each
Performance Measure shall be evaluated to determine its respective performance
percentage as set forth on Annex I below. As further discussed in paragraph 4
below, the performance percentages that apply for the Performance Measures under
both Performance Cycles shall be blended on a weighted average basis for
purposes of clauses (i) and (ii) above.
4.    Vesting Calculation. As further described in Annex II below, the vesting
calculation for the 50% portion of the Outstanding Cash Amount that relates to a
Performance Cycle (“PC Tranche Amount”) shall be based on, as applicable, (i)
the “Incremental Performance Percentage” for the Performance Cycle, (ii) the
“Blended Performance Percentage” with respect to both Performance Cycles, and
(iii) the “Final Performance Percentage” that relates to each Performance Cycle,
in each case, as determined in accordance with Annex II below.







--------------------------------------------------------------------------------



Exhibit 10.5




ANNEX I TO SCHEDULE I
2020 Performance Cycle
Performance-Vested Cash Award (Inducement Award)
Goals and Performance Measures
With respect to each of the Performance Cycles, performance relative to the
following goals will be applied in determining the Certified Cash Amount for
2020. Achievement at levels between the points shown below will be determined
via linear interpolation.
•
EBITDA Measure - Financial



EBITDA Measure (50% Weighting Separately for Q3 and Q4)
Level of Achievement
Threshold
Target
Maximum
OCA Multiple
0.50
1.00
2.00
Q3 2020 Goal
[***]
[***]
[***]
Q4 2020 Goal
[***]
[***]
[***]

The EBITDA Measure relates to EBITDA, which is defined as the Company’s earnings
before the deduction of interest, tax, depreciation and amortization expenses,
subject to adjustment to exclude extraordinary gains or losses, including the
exclusion of restructuring related expenses and significant litigation expenses.
•
Unpaid Downtime Measure - Operational



Downtime Measure (25% Weighting Separately for Q3 and Q4)
Level of Achievement
Threshold
Target
Maximum
OCA Multiple
0.50
1.00
2.00
Q3 / Q4 2020 Goal
3.5%
2.75%
2%

The Unpaid Downtime Measure is calculated based on the total number of unpaid
repair days divided by the total operating days. Any unpaid days that may occur
relating to or as a result of the COVID-19 pandemic are to be excluded when
calculating the downtime percentage.


•
Safety Measure - Other



Safety Measure (25% Weighting Separately for Q3 and Q4)
Level of Achievement
Threshold
Target
Maximum
OCA Multiple
0.50
1.00
2.00
Q3 / Q4 2020 Goal TRIR Rate
0.65
0.50
0.35

The Safety Measure is based on the Total Recordable Incident Rate (“TRIR”) which
is calculated based upon the total number of recordable work-related injuries or
illnesses multiplied by 200,000 and then divided by hours worked, pursuant to
the guidelines set forth by the International Association of Drilling
Contractors (the “IADC”).







--------------------------------------------------------------------------------



Exhibit 10.5


ANNEX II TO SCHEDULE I
2020 Performance Cycle
Performance-Vested Cash Award (Inducement Award)


Performance Percentages for the Performance Cycles


Incremental Performance Percentage. With respect to each Performance Cycle and
on the Determination Date related thereto, the Committee shall determine the
applicable Incremental Performance Percentage that relates to such Performance
Cycle, as follows:
Incremental Performance Percentage Determination
 
Weighting
(A)
OCA Multiple (Interpolated)
(B)
Performance Percentage
(A × B)
EBITDA Measure
50%
[Based on Actual Performance]
[Percentage Result 1]
Unpaid Downtime Measure
25%
[Based on Actual Performance]
[Percentage Result 2]
Safety Measure
25%
[Based on Actual Performance]
[Percentage Result 3]
Totals:
100%
N/A
Sum of Results 1 - 3



The “Sum of Results 1-3” in the chart above shall equal the Incremental
Performance Percentage, it being understood that, notwithstanding such “Sum of
Results 1-3”, in no event shall the Incremental Performance Percentage exceed
100%.


Blended Performance Percentage. With respect to the Determination Date that
relates to the final Performance Cycle, the Committee shall also determine the
applicable Blended Performance Percentage that relates to both Performance
Cycles, as follows:
Blended Performance Percentage Determination
 
Weighting
(A)
OCA Multiple (Interpolated)
(B)
Performance Percentage
(A × B)
EBITDA Measure Q3
25%
[Based on Actual Performance]
[Percentage Result 1]
Unpaid Downtime Measure Q3
12.5%
[Based on Actual Performance]
[Percentage Result 2]
Safety Measure Q3
12.5%
[Based on Actual Performance]
[Percentage Result 3]
EBITDA Measure Q4
25%
[Based on Actual Performance]
[Percentage Result 4]
Unpaid Downtime Measure Q4
12.5%
[Based on Actual Performance]
[Percentage Result 5]
Safety Measure Q4
12.5%
[Based on Actual Performance]
[Percentage Result 6]
Totals:
100%
N/A
Sum of Results 1 - 6

The “Sum of Results 1-6” in the chart above shall equal the Blended Performance
Percentage, it being understood that, notwithstanding such “Sum of Results 1-6”,
in no event shall the Blended Performance Percentage exceed 100%.


Final Performance Percentage. With respect to each Performance Cycle, the Final
Performance Percentage shall be applied to determine the extent to which the
related PC Tranche Amount shall vest and the corresponding performance related
Clawback Restrictions applicable thereto shall lapse. In connection with the
foregoing, the Final Performance Percentage shall be based on, as applicable,
the Incremental Performance Percentage for such Performance Cycle or the Blended
Performance Percentage, whichever is closest to or equals 100% (assuming either
the Incremental Performance Percentage or the Blended Performance Percentage is
less than 100%).



